Citation Nr: 1612830	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  10-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder (claimed as bilateral plantar fasciitis and heel spurs).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served in the U.S. Army Reserve from April 2001 to November 2006.  This service included verified periods of inactive duty for training (INACDUTRA) from September 6, 2002 to September 8, 2002; active duty for training (ACDUTRA) from March 2, 2003 to March 15, 2003; and another period of ACDUTRA from May 31, 2004 to June 11, 2004.  

The period of INACDUTRA dated from September 6, 2002 to September 8, 2002 constitutes a period of active duty because service-connected residuals of a right tibial plateau fracture were previously established during this period of INACDUTRA.  See 38 U.S.C. §§ 101(2), (23), (24) (West 2014); 38 C.F.R. §§ 3.1(d), 3.6(a) (2015).  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In March 2013, the Board remanded the appeal for further development.  After completion of this development, the case has since been returned to the Board for appellate review.  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Virtual VA, in particular, includes additional VA treatment records.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran claims that she has bilateral heel spurs of the feet, which were incurred from rigorous physical training and the wearing of military boots during her annual two-week periods of ACDUTRA from March 2, 2003 to March 15, 2003 and from May 31, 2004 to June 11, 2004.  It is noted for her bilateral heel spurs condition, no evidence of record indicates this particular disorder preexisted any period of ACDUTRA.  Thus, for the bilateral heel spurs, the issue is one of in-service incurrence.  

Also, the Veteran claims that a separate plantar fasciitis disorder of the feet, which was first diagnosed in January 2003, thus preexisting her periods of ACDUTRA from March 2, 2003 to March 15, 2003 and from May 31, 2004 to June 11, 2004, was aggravated beyond its normal progression during these periods of ACDUTRA.  She maintains that the aggravation or permanent worsening of the plantar fasciitis during her periods of ACDUTRA occurred by way of rigorous physical training and the wearing of military boots.  See February 2007 claim; January 2013 Appellant Brief. 

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).  The term "active military, naval, or air service" includes the following:  active duty; any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty while performing ACDUTRA; or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred or aggravated in the line of duty while performing INACDUTRA, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during INACDUTRA.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  INACDUTRA is part-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service.  38 U.S.C.A. § 106(d); 38 C.F.R. § 3.6(e).

In summary, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, such as the instant case, there must be evidence that the claimant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the claimant would not qualify as a "veteran" for that period of ACDUTRA or INACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA and INACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Paulson v. Brown, 7 Vet. App. 466, 471 (1995).  Moreover, even for veterans who have achieved "veteran" status through a prior period of active service (such as the Veteran here), and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the specific period of ACDUTRA (or INACDUTRA) in which the Veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Smith, 24 Vet. App. at 45-46.  Furthermore, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA (or INACDUTRA), no matter if an examination occurred prior to the period of ACDUTRA (or INACDUTRA).  Smith, 24 Vet. App. at 45-46.  

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA or INACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanent worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. 167, 174 (2010).  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Donnellan, 24 Vet. App. at 175. 

In the present case, an April 2002 Army Reserve entrance examination was conducted prior to the Veteran's period of INACDUTRA in September 2002, from which the Veteran was service-connected for a right knee disability.  However, subsequently, there was no entrance examination immediately prior to either of the latter periods of ACDUTRA in 2003 and 2004, from which the Veteran claims the bilateral foot condition was aggravated.  As such, the presumption of soundness cannot attach here to her latter periods of ACDUTRA in 2003 and 2004, as no entrance or enlistment examination was conducted prior to either of these periods of ACDUTRA.  Smith, 24 Vet. App. at 45-46.  Thus, only the equipoise standard (benefit of the doubt) is required to establish the preexistence of a bilateral foot condition prior to the 2003 and 2004 periods of ACDUTRA.  In this regard, a private report from Salisbury Orthopaedic dated in January 2003 clearly diagnosed a preexisting bilateral plantar fasciitis condition of the feet prior to her latter periods of ACDUTRA in 2003 and 2004.  In fact, the preexistence of the bilateral foot plantar fasciitis is not in dispute - in this vein, the Veteran has asserted that her bilateral foot plantar fasciitis preexisted and was then aggravated by her periods of ACDUTRA in 2003 and 2004.  It follows that the remaining question in the present case, for purposes of establishing service connection, is whether there was permanent aggravation of her bilateral plantar fasciitis condition, caused by her periods of ACDUTRA in 2003 and 2004.  Donnellan, 24 Vet. App. at 174.  VA must apply the "benefit of the doubt" standard when determining whether there was aggravation.  Id.  Stated succinctly, neither the presumption of soundness nor the presumption of aggravation is at issue here for the plantar fasciitis issue on appeal.

In the present case, the AOJ must obtain a VA addendum opinion to determine if any of the Veteran's bilateral foot conditions were incurred in or aggravated by her periods of ACDUTRA in 2003 and 2004.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A July 2013 VA examiner previously provided a medical opinion addressing the etiology of the Veteran's bilateral foot conditions.  However, the July 2013 VA examiner did not address certain relevant evidence of record, including the April 2002 enlistment examination assessing neuroma of the feet, Army Reserve records dated throughout 2005 revealing treatment for plantar fasciitis to both feet, and a May 2007 magnetic resonance imaging (MRI) report showing a left foot plantar calcaneal (heel bone) spur (the June 2013 VA examiner incorrectly stated there was no evidence of a heel spur until July 2013 X-rays).  A VA medical examiner's conclusions are of "questionable probative value" when the VA examiner fails to consider certain relevant information.  Mariano v. Principi, 17, Vet. App. 305, 312 (2003).  Thus, the July 2013 VA opinion is not fully adequate.  Therefore, the claims folder will be returned for an addendum opinion.  If the same July 2013 VA examiner is not available, another qualified VA clinician will provide the addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure a VA addendum opinion from the July 2013 VA examiner.  If the July 2013 VA examiner is no longer available, another qualified VA clinician must provide the addendum opinion.  Only if deemed necessary by the VA examiner is an examination necessary.  

Access to the VBMS and Virtual VA claims file must be made available to the VA examiner for review.  The VA examiner must provide a clear explanation for the opinion, to include any comment on any credibility issues raised by the record from a medical perspective.  

The VA examiner must answer the following questions: 

(a) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's bilateral heel spurs began during or are otherwise causally related to the Veteran's periods of ACDUTRA service dated from March 2, 2003 to March 15, 2003 and from May 31, 2004 to June 11, 2004? 

(b) In rendering the above opinion, the VA examiner is advised that the Veteran claims her current bilateral heel spurs developed over time from rigorous physical training and the wearing of military boots during her annual two-week periods of ACDUTRA from March 2, 2003 to March 15, 2003 and from May 31, 2004 to June 11, 2004.  There is no evidence of medical complaints or treatment for heel spurs either before or during her periods of ACDUTRA in 2003 in 2004.  However, Army Reserve records dated shortly thereafter in 2005 show complaints of heel pain.  A  VA surgery consult note dated in April 2007 assessed heel pain, with an examination revealing left Achilles tendonitis and calcaneus attachment.  A VA podiatry clinic note dated in May 2007 remarked that the Veteran presented with chronic heel pain.  An MRI of the left ankle dated in May 2007 demonstrated a left small plantar calcaneal heel spur.  It was noted the Achilles tendon is completely torn.  The Veteran underwent left Achilles tendon reconstruction surgery in June 2007 according to OrthoCarolina records.  Finally, July 2013 X-rays conducted at the July 2013 VA examination reflected heel spurs bilaterally.  

(c) Is it at least as likely as not (i.e., 50 percent or more probable) that the Veteran's preexisting bilateral foot plantar fasciitis permanently increased (worsened) in severity beyond its natural progression during the Veteran's periods of ACDUTRA service dated from March 2, 2003 to March 15, 2003 and from May 31, 2004 to June 11, 2004?

(d) In rendering the above opinion, the VA examiner is advised that the Veteran contends a preexisting plantar fasciitis condition of the feet was aggravated or permanently worsened during her periods of ACDUTRA in 2003 and 2004, by way of rigorous physical training and the wearing of military boots.  At an April 2002 Report of Medical History at enlistment, the Veteran's reported a history of feet trouble.  It was noted the Veteran wore orthotics for neuroma of both feet.  Upon objective examination in April 2002, the assessment was neuroma of the feet.  The Veteran requested a profile for running.  A private report from Salisbury Orthopaedic dated in January 2003 clearly diagnosed a preexisting bilateral plantar fasciitis condition of the feet, prior to the Veteran's periods of ACDUTRA in 2003 and 2004.  However, there is no evidence of medical complaints or treatment for plantar fasciitis of the feet during her periods of ACDUTRA in 2003 in 2004.  

Shortly after her ACDUTRA service in 2003 and 2004, an Army Reserve Pharmacy note dated in August 2005 asked for the Veteran to wear a physical training uniform due to bilateral heel pain secondary to plantar fasciitis.  An Army Reserve examination dated in November 2005 diagnosed plantar fasciitis of the feet.  In an Army Reserve Functional Capacity Certificate dated in November 2005, the Veteran stated that her plantar fasciitis caused a variety of physical restrictions.  Medical Evaluation Board (MEB) proceedings dated in January 2006 and Physical Evaluation Board (PEB) proceedings dated in April 2006 failed to mention plantar fasciitis.  A private report from OrthoCarolina dated in June 2007 noted plantar fasciitis treated by prednisone and injections into her heels. The Veteran had Achilles tendon repair surgeries in 2007 and 2009.  VA podiatry records dated in 2014 assessed plantar fasciitis, corrected with custom orthotics.    

2.  After completing the above development, the AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

3.  Thereafter, the AOJ should consider all of the evidence of record and readjudicate the service connection issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




